Case 1:19-cv-05622-RRM-RLM Document 9 Filed 02/20/20 Page 1 of 2 PageID #: 25

Sheehan & Associates, P.C.                    505 Northern Blvd Ste 311, Great Neck NY 11021-5101
                                                            tel. 516.303.0552 fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                            February 20, 2020
Chief Judge Roslynn R. Mauskopf
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                Re: 1:19-cv-05622-RRM-RLM
                                                                    Nelson v. Doordash, Inc.
Dear Chief Judge Mauskopf:

       This office represents the plaintiff. In accordance with your Honor's Individual
Rules, plaintiff and defendant request an extension of the date by which defendant is required to
answer or respond to the complaint.

        The original date by which defendant is required to answer or respond is Monday, February
24, 2020. There have been no prior requests for an extension of time to respond beyond this
date. The reason for this request is because the parties have agreed to resolve this matter, are
circulating necessary paperwork and intend to dismiss this case within 45 days. Defendant
consents to this request. This request is made on 48 hours notice. This request does not affect any
other scheduled dates. Thank you.
                                                              Respectfully submitted,

                                                            /s/Spencer Sheehan
                                                            Spencer Sheehan
Case 1:19-cv-05622-RRM-RLM Document 9 Filed 02/20/20 Page 2 of 2 PageID #: 26



                                       Certificate of Service

I certify that on February 20, 2020, I served or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                                  CM/ECF        First-Class Mail        Email
 Defendant’s Counsel                                 ☒                ☐                   ☐
 Plaintiff’s Counsel                                 ☐                ☐                   ☐

                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
